In this proceeding, where the father sought permission to visit his one-year-old child, who is now in the custody of the mother, the court dismissed a writ of habeas corpus, with leave to relator to renew the application within six months. Order reversed on the law and the facts, without costs, the writ sustained, and the application granted to the extent of permitting appellant to visit his child once a week at such times as the parties agree. If they are unable to agree, the order will provide for the appellant’s right of visitation. Settle order on notice. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.